Citation Nr: 0017839	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  96-12 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
otitis media and externa.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

3.  Entitlement to an increased (compensable) evaluation for 
chronic tonsillitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
December 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO continued noncompensable disability 
evaluations for the service-connected disabilities of otitis 
media and externa and bilateral hearing loss.  The RO also 
granted a 10 percent disability evaluation under 38 C.F.R. § 
3.324 (1999) for multiple, noncompensable service-connected 
disabilities. 

The appellant had a hearing before this Board Member in 
February 1998.

In July 1998, the Board remanded the claims for additional 
development.  At that time, the Board noted it was aware that 
the RO had not adjudicated the claim for entitlement to a 
compensable evaluation for chronic tonsillitis in the January 
1995 rating decision on appeal.  However, the Board stated 
that because such issue had been addressed in the October 
1995 statement of the case, including providing the appellant 
with the pertinent regulatory provisions related to that 
issue, and because the appellant had fully discussed this 
issue at the time of the February 1998 hearing, it felt that 
such claim was properly before the Board.

Additionally, the Board notes that at the time of the July 
1998 remand, it referred issues of entitlement to service 
connection for tinnitus, headaches, dizziness, and loss of 
balance as being secondary to service-connected otitis media 
and externa and/or bilateral hearing loss to the RO for 
proper action.  The record reflects that no action has been 
taken as to these issues.  Therefore, the Board again refers 
the issues to the RO for proper action.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Otitis media and externa is manifested by discomfort in 
his ears and a perforation of the right tympanic membrane.

2.  Bilateral hearing loss is manifested by an average pure 
tone threshold of 24 decibels in the right ear and of 10 
decibels in the left ear.  Discrimination ability is 94 
percent correct in the right ear and 100 percent correct in 
the left ear.

3.  Chronic tonsillitis is manifested by no hoarseness or 
inflammation of cords or mucous membrane.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for otitis 
media and externa have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.31, Part 4, 
Diagnostic Code 6200 (1999).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, Part 4, § 4.85, 
Diagnostic Code 6100 (1999).

3.  The criteria for a compensable evaluation for chronic 
tonsillitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.31, Part 4, 
Diagnostic Code 6516 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that his service-connected otitis media 
and externa, bilateral hearing loss, and chronic tonsillitis 
are worse than the current noncompensable evaluations 
assigned to each disability contemplate.  He states he has 
been under treatment for his ear during the past 30 years 
with no improvement.  The appellant complains of difficulty 
hearing in his right ear and that his ear condition affects 
his daily activities.  

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claims for 
increased evaluations for otitis media and externa, bilateral 
hearing loss, and chronic tonsillitis are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on these 
issues have been properly developed, and the duty to assist 
has been met.  38 U.S.C.A. § 5107(a).

Service connection for otitis media and externa, bilateral, 
with slight deafness, and chronic tonsillitis was granted by 
means of a September 1966 rating decision and noncompensable 
evaluations were assigned.

In the January 1995 rating decision on appeal, the RO 
reclassified the service-connected disability of otitis media 
and externa, bilateral, with slight deafness as two, separate 
disabilities of otitis media and externa and bilateral 
hearing loss.  Additionally, the RO granted a 10 percent 
evaluation for multiple, noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324 (1999).

A July 1993 mastoid series revealed symmetrical 
pneumatization of the mastoid air cells bilaterally.  There 
were no areas of sclerosis or lysis seen.  The internal 
acoustic canals appeared intact.  The impression was, 
"Normal study."

The appellant underwent a tympanoplasty in the right ear on 
July 23, 1993.  In a July 29, 1993, VA outpatient treatment 
report, the examiner stated the surgical scar was neither red 
nor swollen.  The diagnostic impression was normal 
postoperative surgery.  An August 1993 VA outpatient 
treatment report reveals the appellant reported feeling well.  
The examiner stated that the tympanic membrane was completely 
closed.  The assessment was that the appellant had stated 
that the [illegible] had disappeared.  

A September 1993 VA outpatient treatment report shows the 
examiner found that the right tympanic membrane had been 
completely sealed and was able to self inflate.  In January 
1994, the appellant reported having occasional moderate pain 
in his right ear.  He stated he had noticed bleeding through 
his right ear approximately four to five days prior.  The 
examiner noted that the appellant's hearing had remained 
stable.  Examination of the right ear canal revealed the 
tympanic membrane was sclerosed with evidence of a small 
nodular lesion with some blood.  The examiner stated he 
suspected an ear canal carbuncle.

In February 1994, the appellant reported bleeding from the 
right ear.  The examiner noted that the appellant used Q-tips 
in his ear.  Physical examination revealed a small tag of 
granulated tissue in the external ear.  The examiner stated 
the tympanic membrane was intact.  Four days later, the 
appellant was seen with complaints of soreness in his right 
ear for the past few days.  The examiner noted the appellant 
had undergone cauterization of the right ear four days prior.  
Examination revealed the right ear canal to be dry with a dry 
nodular lesion.  The diagnostic impression was chemical burn 
in the right ear canal.

In June 1994, the examiner stated the right ear was fine and 
that the tympanic membrane had been sealed.

The appellant underwent a VA audiological evaluation in 
November 1994.  He complained of right ear hearing loss since 
1965 and frequent suppuration in the ear.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
20
10
15
LEFT
15
10
10
10
5

The average pure tone threshold at 1000, 2000, 3000 and 4000 
Hertz was 19 in the right ear and 9 in the left ear.    
Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 100 percent in the left 
ear.

The examiner stated the right ear showed mild to moderate 
hearing loss from 500 Hertz to 1000 Hertz and hearing within 
normal limits from 1500 Hertz to 4000 Hertz and the left ear 
showed normal hearing from 500 Hertz to 4000 Hertz.  She 
stated that word recognition in both ears was within normal 
limits.

The appellant underwent a VA examination in November 1994.  
Upon physical examination, the examiner stated there was no 
ear discharge.  The right ear drum showed a graft and was 
dry.  The left ear drum was reported as normal.  The examiner 
stated the external canal, mastoid and larynx were normal and 
there was no ear infection.  The diagnosis was scar graft on 
the right eardrum from tympanoplasty.

The appellant testified before this Board Member in a 
February 1998 hearing.  He stated he would go to the VA for 
treatment about once a month for his otitis media and externa 
and bilateral hearing loss.  He stated he was using ear drops 
and that they had helped some, but had not completely resolve 
his ear problems.  He described having constant ear 
infections and constant pain in his ears.

The appellant testified he had difficulty discerning the 
direction of sound and hearing people speak.  He stated he 
had to look at people when they spoke to him so he could tell 
what they were saying.  He added he had difficulty hearing 
the television and radio, but noted he had not been 
prescribed hearing aids.  As to his chronic tonsillitis, he 
stated he had difficulty swallowing and felt a constant 
stinging sensation in his throat.

VA outpatient treatment reports from October 1995 to May 1999 
showed a complaint of recurrent right ear infection in June 
1996.  Examination revealed a scaly ear canal.

The appellant underwent a VA audiological evaluation in June 
1999.  He complained of right ear hearing loss since 1965 and 
frequent suppuration in the ear with history of otitis media.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
20
20
20
LEFT
15
10
10
10
10

The average pure tone threshold at 1000, 2000, 3000 and 4000 
Hertz was 24 in the right ear and 10 in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 100 percent in the left ear.

The examiner stated that the right ear revealed mild to 
moderate hearing loss from 500 Hertz to 1000 Hertz, which 
improved to normal from 1500 Hertz to 4000 Hertz and the left 
ear revealed normal hearing from 500 Hertz to 4000 Hertz.  
She stated word recognition in both ears was normal.

The examiner stated that an impedance test showed normal 
compliance of the left tympanic membrane with acoustic 
reflexes present at expected levels in the ipsilateral mode.  
The right ear exhibited a flat "Type B" tympanogram with 
absent acoustic reflexes, which the examiner stated indicated 
accumulation of fluid in the middle ear space.

The appellant underwent a VA examination in June 1999.  He 
reported occasional ear discharge since 1964 and hearing loss 
in the right ear.  Examination of the auricles and external 
canals revealed no significant findings.  The tympanic 
membranes revealed tympanosclerosis bilaterally and an 
inferior moderately-sized perforation of the right tympanic 
membrane.  The tympani and mastoid were negative.  The 
examiner stated there was active ear disease present.  
Additionally, he stated there was no infection of the middle 
or inner ear, suppuration, effusion, or aural polyps present.

The appellant underwent a VA examination in July 1999.  The 
appellant reported interference with breathing through his 
nose only when the turbinates were congested.  He denied 
purulent discharge and dyspnea at rest or on exertion.  The 
appellant also denied a history of hoarseness and speech 
impairment.  Additionally, he reported no periods of 
incapacitation.

Physical examination revealed no evidence of obstruction in 
the nostrils.  There was no tenderness, purulent discharge, 
or crusting.  The examiner stated examination of the tonsils 
and pharynx was normal.  Sinus x-rays revealed bilateral 
maxillary sinusitis.  The diagnosis was allergic 
rhinosinusitis.

Service-connected disabilities are rated in accordance with a 
schedule of ratings based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).

The Board must note that the regulations which address 
evaluations for the respiratory system changed, effective 
October 1996.  Additionally, the regulations which address 
evaluations for impairment of auditory acuity changed, 
effective in June 1999.  When a regulation changes after a 
claim has been filed but before the appeal process has been 
completed, the version more favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

When the Rating Schedule does not provide a noncompensable 
evaluation for a Diagnostic Code, a noncompensable evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

I.  Otitis media and externa

Under the old criteria, a 10 percent evaluation was warranted 
for chronic, suppurative otitis media during the continuance 
of the suppurative process.  38 C.F.R. Part 4, Diagnostic 
Code 6200 (1998).  Evaluations for chronic otitis media were 
combined with evaluations for loss of hearing.  Id. at Note.

Under the new criteria, a 10 percent evaluation is warranted 
for otitis media during the suppurative process or with aural 
polyps.  38 C.F.R. Part 4, Diagnostic Code 6200 (1999).  When 
otitis media is not in the suppurative state, it is rated on 
the basis of loss of hearing.  38 C.F.R. Part 4, Diagnostic 
Code 6201 (1999).

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  The evidence establishes that the 
appellant underwent a tympanoplasty in the right ear in July 
1993.  He complained of blood and some discomfort in early 
1994 and by June 1994, his right ear was fine, and the 
examiner noted the tympanic membrane had been sealed.  

In November 1994, the right ear was dry, and there was no ear 
discharge or infection.  In June 1996 scaly ear canal was 
noted but no suppuration was described.  In June 1999, 
examination of the auricles and external canals revealed no 
significant findings.  The tympanic membranes revealed 
tympanosclerosis bilaterally and an inferior moderately-sized 
perforation of the right tympanic membrane.  The tympani and 
mastoid were negative.  A tympanogram conducted at that time 
indicated accumulation of fluid in the middle ear space of 
the right ear.

The Board finds that the above-described evidence is 
indicative of no more than a noncompensable evaluation under 
both the old criteria and the new criteria.  See 38 C.F.R. 
Part 4, Diagnostic Code 6200 (1998 & 1999).  Because the RO 
considered the appellant's disability under both criteria in 
the February 2000 supplemental statement of the case, a 
Bernard issue is not raised by the Board's consideration of 
both criteria in this decision.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

A compensable evaluation is not warranted, as there have been 
no clinical findings during the appeal period which establish 
a suppurative process or aural polyps.  See 38 C.F.R. Part 4, 
Diagnostic Code 6200 (1998 & 1999).  In the November 1994 and 
June 1999 examination reports, the VA examiners made specific 
findings that there was no suppuration in the ears.  See id.  
In the June 1999 examination report, the examiner stated that 
there were no aural polyps.  See 38 C.F.R. Part 4, Diagnostic 
Code 6200 (1999).

The Board is aware that in the June 1999 examination report, 
the examiner stated the right tympanic membrane had an 
inferior perforation.  Under the Rating Schedule, a 
perforated tympanic membrane warrants no more than a 
noncompensable evaluation, whether it is evaluated under the 
old or the new criteria.  See 38 C.F.R. Part 4, Diagnostic 
Code 6211 (1998 & 1999).  Additionally, the Board is aware 
that in the June 1999 audiological evaluation, the examiner 
stated that a tympanogram indicated accumulation of fluid in 
the middle ear space of the right ear.  However, such finding 
does not meet the criteria for a 10 percent evaluation under 
either the old criteria or the new criteria under Diagnostic 
Code 6200.  See 38 C.F.R. Part 4, Diagnostic Code 6200 (1998 
& 1999).  Again, there is no medical evidence of suppuration 
in the ears during the appeal period.

Because the appellant's service-connected otitis media and 
externa does not meet the criteria for a 10 percent 
disability evaluation under the old and new criteria under 
Diagnostic Code 6200, an evaluation in excess of 0 percent is 
not warranted.  See 38 C.F.R. § 4.31.

The Board notes that a separate 10 percent disability 
evaluation is not warranted for the scar that is a result of 
the right ear tympanoplasty.  See 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804, 7805 (1999) (superficial scars 
which are poorly nourished, with repeated ulcerations; tender 
and painful on objective demonstration; or which limit the 
function of the body part which they affect warrant a 
separate 10 percent evaluation).  No medical professional, 
nor the appellant, has reported any findings related to the 
scar which would warrant the assignment of a separate 
evaluation.  See id. 

The appellant is competent to report his symptoms; however, 
to the extent that he has stated and testified his otitis 
media and externa warrants a compensable evaluation, the 
medical findings during the appeal period do not support his 
contentions or testimony for a higher evaluation.  As stated 
above, the medical evidence has not established the 
suppurative process or aural polyps.  The Board is aware that 
the appellant has stated and testified he has frequent 
suppuration in his ear; however, such has not been shown in 
the medical records, including the outpatient treatment 
records from 1995 to 1999.  The Board has attached greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the appellant's statements and 
testimony, even if sworn, in support of a claim for increased 
benefits.  Taking his contentions into account and the 
medical findings, a compensable evaluation for otitis media 
and externa is not warranted.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 
1991).

II.  Bilateral hearing loss

The Board notes that the changes made to the Diagnostic Code 
as to hearing loss were not substantive in regard to the 
facts in this case, and thus neither criteria is more 
favorable to the appellant's claim for an increased 
evaluation for his bilateral hearing loss.  The Board notes 
that the RO considered the appellant's bilateral hearing loss 
under both criteria in the February 2000 supplemental 
statement of the case, and thus a Bernard issue is not raised 
by the Board's consideration of both criteria in this 
decision.  Bernard, 4 Vet. App. 384. 

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. 
§ 4.85 (1999).

To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Tables VI, VII, 
Diagnostic Code 6100 (1999).  

The United States Court of Appeals for Veterans Claims (the 
Court) has noted that disability ratings for hearing 
impairment are derived by a mechanical application of the 
numeric designations assigned after audiological evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992)

The November 1994 VA audiological evaluation results equate 
to numeric scores of I in both the right and left ears.  The 
June 1999 VA audiological evaluation results also equate to 
numeric scores of I in both the right and left ears.  Thus, 
both of the November 1994 and June 1999 audiological 
evaluation results revealed bilateral hearing loss, which, 
according to the Rating Schedule, is productive of a 
noncompensable disability evaluation.  See 38 C.F.R. Part 4, 
§ 4.85, Tables VI, VII, Diagnostic Code 6100 (1999).

The results of the audiological evaluations do not warrant an 
evaluation in excess of 0 percent.  See id.  Although the 
appellant has stated and testified he has difficulty 
discerning the direction of sound and hearing people speak, 
the preponderance of the evidence is against a compensable 
evaluation.  Therefore, an increased evaluation for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 
Lendenmann, 3 Vet. App. at 349.


III.  Chronic tonsillitis

The RO has rated the service-connected chronic tonsillitis by 
analogy to chronic laryngitis.  Because the RO considered the 
appellant's disability under both criteria in the February 
2000 supplemental statement of the case, a Bernard issue is 
not raised by the Board's consideration of both criteria in 
this decision.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

Under the old criteria, a 10 percent evaluation was warranted 
for moderate chronic laryngitis with catarrhal inflammation 
of cords or mucous membrane and moderate hoarseness.  
38 C.F.R. Part 4, Diagnostic Code 6516 (1996).  A 30 percent 
evaluation was warranted when chronic laryngitis was severe 
with marked pathological changes, such as inflammation of 
cords or mucous membrane, thickening or nodules of cords or 
submucous infiltration, and marked hoarseness.  Id.

Under the new criteria, a 10 percent evaluation is warranted 
for chronic laryngitis with hoarseness and with inflammation 
of cords or mucous membrane.  38 C.F.R. Part 4, Diagnostic 
Code 6516 (1999).  A 30 percent evaluation is warranted when 
chronic laryngitis is manifested by hoarseness with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Id.  

After having reviewed the evidence of record, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation.  In November 1994, examination of the 
larynx was normal.  In July 1999, examination of the tonsils 
and pharynx was normal.  At that time, the appellant denied a 
history of hoarseness and speech impairment.  He also denied 
purulent discharge, dyspnea at rest or on exertion, and 
periods of incapacitation.  The Board finds that such 
evidence is indicative of no more than a noncompensable 
evaluation for the service-connected chronic tonsillitis 
under either the old or new criteria.  See 38 C.F.R. Part 4, 
Diagnostic Code 6516 (1996 & 1999).

A compensable evaluation is not warranted.  The evidence of 
record is silent as to catarrhal inflammation of cords or 
mucous membrane or hoarseness.  See id.  In July 1999, the 
appellant specifically denied any history of hoarseness.  As 
stated above, physical examination revealed that the tonsils 
and pharynx were normal.  Because the appellant's service-
connected chronic tonsillitis does not meet the criteria for 
a 10 percent disability evaluation under the old and new 
criteria under Diagnostic Code 6516, an evaluation in excess 
of 0 percent is not warranted.  See 38 C.F.R. § 4.31.  

The Board notes that the appellant testified at his February 
1998 Board hearing that he had difficulty swallowing and a 
stinging sensation in the back of his throat.  Such 
complaint, however, does not warrant a compensable evaluation 
under the old or new criteria for Diagnostic Code 6516.  See 
id.  The Board has determined that the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

IV.  Extraschedular consideration

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1) (1999).

With respect to the appellant's claims, the Board observes 
that in light of Floyd v. Brown, 9 Vet. App. 88 (1996), the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  
Further, in Bagwell v. Brown, 9 Vet. App. 337 (1996), the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO's conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.

In the appellant's case at hand, the RO provided the criteria 
for assignment of an extraschedular evaluation in the 
February 2000 supplemental statement of the case; however, it 
did not apply the regulation to the appellant's claims for 
increased evaluations.  

The Board notes that in reviewing the case, it must also 
consider whether additional benefits are warranted under any 
of the provisions of 38 C.F.R. Parts 3 and 4 (1999).  The 
Board notes that the RO granted a 10 percent evaluation under 
38 C.F.R. § 3.324 based upon multiple noncompensable 
evaluations, noting that the appellant's service-connected 
disabilities, combined, interfered with employability.  As to 
the disability picture presented in this case, the Board 
cannot conclude that it is so unusual or exceptional, with 
such related factors as frequent hospitalization or marked 
interference with employment, so as to prevent the use of the 
regular rating criteria for evaluating the service-connected 
otitis media and externa, bilateral hearing loss, and chronic 
tonsillitis.


ORDER

Entitlement to a compensable evaluation for otitis media and 
externa is denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a compensable evaluation for chronic 
tonsillitis is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 

